DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  In claim 7 line 2, examiner recommend adding “a” before the word “second”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 3, there are 3 instances for “can be” or “can only be”.  It’s not clear as to if the limitation after “can be” or “can only be” is required.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “configured to be”.  Noted: examiner pointed out this issue in last office action and applicant missed 3 spots in the amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinant (US 20190168583).
Regarding claim 1, Dinant teaches a ventilation device “for an automobile passenger compartment” (this is intended use), the ventilation device comprising
a control mechanism for controlling a first ventilation flap (one of the flaps 50 or 60 shown in fig 5),
the control mechanism comprising a drive unit (115+120, fig 5 or 8 as well as a motor according to [0022] “the control device comprises a motor for actuating the coupling device.”), the drive unit comprising a drive shaft (the shaft of thumbwheel 115), the drive shaft being rotatable in a first direction of rotation (upwardly shown in fig 8) and in a second direction of rotation (downwardly shown in fig 8)  opposite the first direction of rotation,
the control mechanism comprising a first (51, fig 5) and a second driven shaft (61, fig 5) for a rotation about a first and a second rotational axis (levers 51 and 61 each has its own rotational axis), which are each rotatably driven by way of the drive shaft ([see explanations in 0098]-[0101], when shaft of thumbwheel 115 turns, the gears 116 and 121 move accordingly to guide movements of levers 51 and 61.  Levers 51 and 61 moves in guide tracks 135 and 136),
the first and second driven shafts being connected to the drive shaft by way of a coupling (coupling device 130, fig 5 and 8),
the first ventilation flap being rotatable by the first driven shaft about the first rotational axis, wherein
the coupling is designed as a differential (Noted, the limitation says “is designed as”.  According to applicant’s specification [0006] of PGPUBS “It is characterizing of the invention that the coupling element is designed as a differential or, in other words, acts as a differential.”  See figs 11, 13, 15, and 17.  The dampers 51 and 61 moves independently relative to each other.  Therefore the coupling element as defined in Dinant is designed as or acts as a differential).
Regarding claim 4, Dinant teaches the ventilation device comprises at least one brake (inner surface 17a or 17b, fig 11-17), which is operatively (they are all in the same system, therefore they are operatively connected to one another) connected to the first and/or second driven shafts.
Regarding claim 12, Dinant teaches the drive unit comprises an electric motor ([0022] “the control device comprises a motor for actuating the coupling device.”).

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gareis (US 20180086182).
Regarding claim 1, Gareis teaches a ventilation device “for an automobile passenger compartment” (this is intended use), the ventilation device comprising
a control mechanism for controlling a first ventilation flap (20, fig 4),
the control mechanism comprising a drive unit (26+28, fig 3), the drive unit comprising a drive shaft (28, fig 3), the drive shaft being rotatable in a first direction of rotation (upwardly in fig 3) and in a second direction of rotation (downwardly in fig 3) opposite the first direction of rotation ([0051] lines 3-5, “…causes pivotation or swivelling of the control section 28 about the third coupling element 36”),
the control mechanism comprising a first (19, fig 4) and a second driven shaft (pin/shaft for fin 24, fig 4) for a rotation about a first and a second rotational axis (the respective axis that the first and the second driven shaft respectively rotates about), which are each rotatably driven by way of the drive shaft,
the first and second driven shafts being connected to the drive shaft by way of a coupling element (combination of coupling element 36 and gear 34 and gear 40 shown in fig 3-4),
the first ventilation flap being rotatable by the first driven shaft about the first rotational axis, wherein
the coupling element is designed as a differential (Noted, the limitation says “is designed as”.  According to applicant’s specification [0006] of PGPUBS “It is characterizing of the invention that the coupling element is designed as a differential or, in other words, acts as a differential.”  Gareis’ fin 20 is controlled via coupling element 36 while slats 24 is controlled by gears 34+40.  Also [0051] “In addition, the control element 18 can be rotated about the longitudinal axis of the control section 28 independently of the orientation of the first control slat 20”.  Fin 20 is controlled independently of movement of slats 24.  Therefore the coupling element as defined in Gareis is designed as or acts as a differential.).
Regarding claim 10, Gareis teaches (See 112 rejection for interpretation) the ventilation device according to claim 1, wherein the coupling element including a drive gear wheel (34, fig 3-4) disposed at the drive shaft and a driven gear wheel (40, fig 3-4) disposed at the first ventilation flap, and wherein the drive and driven gear wheels are oriented orthogonally with respect to one another (see fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dinant (US 20190168583) in view of Ito (US 20180147914).
Regarding claim 8, Dinant teaches all the limitations of claim 1.
Dinant fails to teach a first stop element and a second stop element are disposed on the first ventilation flap, and are connected thereto in one piece.
Ito teaches a first stop element and a second stop element (31+38 at both ends are the first stop element and the second stop element.  As seen in fig 1, those stop element stops the damper from turning further once they touches the inner wall of the duct) are disposed on a ventilation flap (damper body 22, fig 3A), and are connected thereto in one piece (as seen in fig 3A).
It would have been obvious at the time of filing to modify Dinant as taught by Ito by incorporating the stop elements to the ventilation flap in order to provide a better sealing between the damper and the ventilation housing as well as restraining noise generation at the time a shut-off damper is pivoted from a closing position toward an opening position (Ito [0009] teaches this benefit).
Allowable Subject Matter
Claims 2-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5-6, 7, 9, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The arrangement and structural limitations of different components and how they are assembled are novel, and the limitations of claim 1 cannot be met without impermissible hindsight reconstruction.

Response to Arguments
Examiner noted applicant amended claims and figures and specification to overcome prior objections and 112b rejections.  Therefore prior objections and 112b rejections (with exception of remaining 112b issues as shown above) are withdrawn.
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive.  Regarding applicant’s argument about the limitation “differential”, examiner respectfully disagree.  It is noted that the limitation simply states “designed as a differential”.  According to applicant’s specification [0006] of PGPUBS “It is characterizing of the invention that the coupling element is designed as a differential or, in other words, acts as a differential.”  Therefore the limitation “designed as” is interpreted to be the same as “acts as”.  
Both Dinant and Gareis teach that its own respective coupling allows one driven shaft  moves while the other driven shaft stays stationary (which means one has a moving speed above zero and the other one has a moving speed of zero.).  Therefore the coupling of Dinant or Gareis acts as a differential.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762